               Case 2:17-cr-00054-JCC Document 40 Filed 10/15/20 Page 1 of 1




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                             CASE NO. CR17-0054-JCC
10                           Plaintiff,                     MINUTE ORDER
11            v.

12    LAWRENCE ROBERT HILL,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the
18   briefing schedule (Dkt. No. 39) for Mr. Hill’s motion to reduce his sentence (Dkt. No. 35).
19   Having considered the motion and relevant record and finding good cause, the Court hereby
20   GRANTS the motion and ORDERS:
21          1. The Government shall respond to Mr. Hill’s motion no later than October 23, 2020.
22          2. If Mr. Hill elects to file a reply, he shall file it no later than October 30, 2020.
23          DATED this 15th day of October 2020.
24                                                            William M. McCool
                                                              Clerk of Court
25

26                                                            s/Tomas Hernandez
                                                              Deputy Clerk

     MINUTE ORDER
     CR17-0054-JCC
     PAGE - 1
